 

 

5"' INEOUND NOTIFICATION l FAX RECEIVED SUCCESSFULL¥ **

TJ®ase:zt.\&@- -C\/- -00096- ALI\/|- CAN Domsnnttntsi§ Filed 01§¢@92€&49 §Rage lmeage|D #: 54

Apri`|S . 2019 at 5: 44: 33 F'M F'DT Rece'lveci

 

054/04 2019 TUE 0. 36 aaa nom/001

T'he united Scates Maglstrate Judge C;hr|srine A Nowal<
United States Courlhouse Annex

200 North Travis Streat,

Sherman Divlsion

Taxas 75090

US

FAx; +1- (aos) asa-2415

Date : 9"" Apr 2019

clvll Actlan No : 4 :19- cv-ooas-ALM~L'AN
near Mr. Chrlstlne A Nowak,

l have received correspondence from the court requesting that l file a response to the P|aintifl’s
motion to strike out the Defendants answer by 22 Apri| 2019.

l can confirm that l have not received any document from the Pla|ntlff or the Court detailing the
motion therefore l am not entirely sure what | should be responding.

As previously stated l am not familiar with thell Court process and would appreciate some assistance
l await your urgent response.

Thanks

W;:zl*#

Vivek Elabbar
3 Mervyn Street, Keliyv|||e, NSW 2155, Australla

Emai| id : Babbar.vivek@gmai|.com

 

